Citation Nr: 1236641	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-49 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than February 13, 2008, for a grant of service connection for residuals of a fracture to the left fifth toe.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1947 to September 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2012, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a broken left toe was received on August 31, 1994.

2.  The Veteran's claim for service connection for a broken left toe was denied by  rating decisions in December 1994 and June 1995 based on the absence of a service treatment report showing a left toe fracture; VA examination and x-ray reports then of record demonstrated evidence of a fracture to the left fifth toe. 

3.  An August 2009 rating decision granted service connection for residuals of a fracture to the left fifth toe based in part of receipt of service treatment reports dated in August 1950 reflecting treatment for a fracture to the left fifth toe.  

4.  Medical evidence supports the assignment of a retroactive grant of service connection for residuals of a fracture to the left fifth toe since the date of original claim, August 31, 1994.  

CONCLUSION OF LAW

Entitlement to an earlier effective date of August 31, 1994, for service connection for residuals of a fracture to the left fifth toe is warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.156(c).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 31, 1994, an application for service connection for a broken left toe was received from the Veteran.  The information contained therein included such service information as the branch of service, service dates, service number, and place of separation, and this information conformed with that listed on his DD Form 214 also received at that time.  On this application, he asserted that he sustained the fracture to the left foot in February 1951 while serving aboard the U.S.S Philippine Sea. 

In connection with this claim, the RO attempted to obtain the Veteran's service treatment reports (STRs) from the National Personnel Records Center (NPRC).  The NPRC was not able to locate any STRs pertaining to the Veteran at that time, and requested that the Veteran completed an NA Form 13075 ("Questionnaire About Military Service) to assist in the search for his STRs.  In September 1994, the RO mailed the Veteran a letter that contained an NA Form 13075, and informed him that before action could be undertaken on his claim, he needed to complete and return this form.   

The Veteran did not respond to the September 1994 letter, and a December 1994 rating decision denied the Veteran's claim for service connection on the basis that there were no STRs documenting a toe injury.  This decision also noted that the Veteran did not reply to a VA letter requesting additional identifying information in order to search for STRs.  

The December 1994 rating decision did not have the benefit of the reports from an October 1994 VA examination of the left foot (incorrectly stating therein that the Veteran failed to report for the examination).  At this examination, the Veteran reported that he sustained a fracture to the left fifth toe when a rocket fell on him in 1951.  X-rays conducted in conjunction with this examination showed evidence of a deformity of the proximal phalanx of the left fifth toe interpreted to be from an old healed fracture, and the diagnoses following the examination were status post fracture of the left fifth digit and a deformity with callus formation at the left fifth digit.  Nonetheless, a June 1995 rating decision again denied the Veteran's claim on the basis of there being no STRs evidencing trauma to the toe.  The Veteran was notified of this decision later in June 1995 but did not file an appeal.  

Thereafter, the RO received a petition from the Veteran to reopen his claim for service connection for a fracture to the left toe on February 13, 2008.  Received in connection with this reopened claim were STRs pertaining to the Veteran dated in  August 1950 from the U.S.S Philippine Sea reflecting treatment for a fracture to the left fifth toe after a rocket fell on his foot.  In this regard, a July 2007 letter from the NPRC that accompanied this document that listed the Veteran's request number thanked the Veteran for "contacting" this facility, but does not specially indicate that the STRs were provided on the basis of receipt of a completed NA Form 13075.  Following a July 2009 VA examination that included an opinion that the Veteran had severe malunion of the left toe that was related to the in-service injury, an August 2009 rating decision granted service connection for residuals of a fracture to the left fifth toe effective from the date of receipt of the Veteran's reopened claim, February 13, 2008. 

The Veteran essentially asserts that because VA should have been able to locate his STRs at the time he originally filed his claim in August 1994 based on the service information then available, the effective date for the grant of service connection should be from the date of his original claim, August 31, 1994.  In essence, he contends that the August 1950 STRs reflecting treatment for a left foot disability should be considered to have been "constructively" before VA at that time.  

Support for the Veteran's assertions are found in 38 C.F.R. § 3.156(c)(1), which provides that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event.  However, this regulation does not apply to records that VA could not have obtained when it decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  Id. at (c)(2) (emphasis added).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  Id. at (c)(3). 

Such regulation essentially establishes that, where an initial claim is denied due to the lack of evidence of an in-service injury, but is later granted based all or in part on subsequently acquired service records establishing the in-service injury and a nexus between the in-service injury and the current disability, the claimant is entitled to a retroactive evaluation of the disability to assess the proper effective date, which would be the date of the original claim or the date entitlement otherwise arose, whichever is later.  Id.; Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  In this sense, the original claim is not reopened, rather, it is reconsidered and such serves as the date of the claim and the earliest date for which benefits may be granted. 

It is clear in this case that the original claim for service connection for a left foot fracture was denied on the basis of there being no STR documenting a fracture involving a toe of the left foot and that the grant of service connection was at least in part based on the subsequently received August 1950 STRs documenting a fracture to the left fifth toe.  Moreover, while the Board is cognizant of the "exception" listed at 38 C.F.R. § 3.156(c)(2), it does not apply to the instant case.  Given the information as to the nature of his service as provided on his initial application filed in August 1994, to include the branch of service, service dates, service number, and place of separation, as well as the exact location of the injury to the left foot (U.S.S. Philippines Sea) later shown on the August 1950 STRs, notwithstanding his failure to complete the NA Form 13075, the Board does not conclude that the Veteran failed to provide VA with sufficient information to locate his STRs at the time of his original claim.  The information requested on a NA Form 13075 is redundant of much of the information contained in his original application and his DD Form 214, which was also then of record, and the Board thus cannot conclude that the STRs could not be located due to a failure of the Veteran to provide sufficient information to obtain them given the service information that he did provide.  

It is also unclear what, if any, additional information was provided by the Veteran to the NPRC in order to obtain the August 1950 STR, and there is no indication that the STRs were ultimately obtained due to any additional service department information as would be contained in an NA Form 13075 not previously provided by the Veteran.  As such, it cannot be said that the STRs were actually ultimately obtained due to receipt of the type of service information that would have been contained in an NA Form 13075.  Moreover, it also cannot be said that the "right to benefits [were] finally established" based on receipt of such information as would be contained in an NA Form 13075.  See 38 C.F.R. § 3.158(a).  As such, while the effective date for a grant of service connection for an "abandoned claim" under 3.158 can be no earlier than the date of filling of a new claim, the Board finds that such prohibition of an earlier effective date would not be appropriate due solely to the failure of the Veteran to timely complete an NA Form 13075 given the service information he did provide.  

In circumstances such as this where the grant of service connection is based at least  in part on receipt of STRs and it is concluded that the exception of 38 C.F.R. § 3.156(c)(2) does not apply, the Veteran may be entitled to a retroactive evaluation of the disability.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008); see also Vigil, supra.  Such an evaluation may be awarded where adequate medical evidence "clearly supports" the evaluation over a part or the entire period of time involved.  38 C.F.R. § 3.156(c)(4).  In this case, given the VA examination and X-ray evidence from October 1994 of residuals of a fracture to the left fight toe, and the Veteran's credible history at that time with respect to the circumstances of this fracture that was ultimately confirmed by the August 1980 STRs and has remained consistent since that time, the Board finds there to be adequate medical evidence to grant an effective date of August 31, 1994, for service connection for residuals of a fracture to the left fifth toe.  All reasonable doubt in this regard has been resolved in the Veteran's favor.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R §§ 3.102 , 3.156(a), 3.159 and 3.326(a). 


ORDER

Entitlement to an earlier effective date of August 31, 1994, for service connection for residuals of a fracture to the left fifth toe is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


